Citation Nr: 1135576	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-44 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.


WITNESSES AT HEARING ON APPEAL

Appellant and P.C.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from March 1966 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.  A timely appeal was noted from that decision.

A hearing on this matter was held before the undersigned Veterans Law Judge sitting at the RO on May 25, 2011.  A copy of the hearing transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran, who has been diagnosed with diabetes mellitus, claims that the disorder is due to exposure to herbicides.  Review of the Veteran's service records and hearing testimony reflects that he served in the Republic of Korea during his period of active service.  

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA added a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows: 

(a)(6)(iv) A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 

This amendment is applicable to all applications for benefits that are pending before VA on February 24, 2011, including the Veteran's.  
 
The Veteran was discharged from active service in December 1967, prior to the April 1968 commencement of the application of herbicides in the Republic of Korea.  Thus, exposure to herbicides in the Republic of Korea is not established by the evidence of record.  

The Veteran has also asserted that he was in the Republic of Vietnam in either December 1966 or January 1967 to play in a basketball tournament.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The record establishes that the Veteran played on the 7th Infantry Division basketball team and was selected to the Eighth Army Conference team on at least one occasion.  Upon remand, a request should be made to the Department of the Army for records pertinent to the 7th Infantry Division and Eighth Army Conference basketball teams from March 1966 to December 1967.  A specific request should be made for the locations of all tournaments played during this period of time, particularly any tournaments that took place in the Republic of Vietnam.  

The Veteran is also receiving disability benefits from the Social Security Administration (SSA); however, the basis for the SSA's grant of disability benefits is unclear.  

VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, this issue must be remanded so that the outstanding records from SSA may be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA all records associated with the Veteran's disability claim, including all disability determinations and all medical records considered in making those determinations.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Request that the Department of the Army, and/or any other appropriate agency, provide any records pertinent to the 7th Infantry Division and Eighth Army Conference Basketball leagues from March 1966 to December 1967.  A specific request should be made for the locations of any basketball tournaments played by either the 7th Infantry Division or Eighth Army Conference League basketball teams during this period of time, and particularly any reference to tournaments played in the Republic of Vietnam.  The Department of the Army should also be asked to research any TDY orders for the Veteran to report to any location in the Republic of Vietnam from March 1966 to December 1967.  If such records are unavailable or do not exist, a negative response must be obtained and the Veteran should be so notified.  

3.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

